DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2020.

Claim Status
This office action is in response to applicant’s filing on 12/15/2020. Claims 1-7 are currently pending with claims 8-13 withdrawn from consideration in this action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 1 and 3-4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turra (US Patent 5275527).

Regarding Claim 1, Turra discloses a method for feeding spacers for cigarette packs, the spacers being insertable in cartons for cigarette packs to space out packs with dimensions smaller than the standard dimensions (Column 1, lines 8-16, the cardboard cutouts are interpreted as the spacers, which is smaller than the overall packaging which contains the cartons of cigarettes), the method comprising the steps of:  5placing at least one pallet (29-Fig. 1), loaded with one or more stacks of spacers (Fig 1, pallet 29 has a plurality of stacks 6 of cardboard cutouts 2), in a withdrawal station (Fig. 1, the location of pallet 29 relative to machine 1); transferring each stack of spacers from the withdrawal station to a respective hopper (9-Fig. 1) passing the stack of spacers through an upper opening of the hopper (Fig. 1, profiled elements 19 forms an upper opening facing station 41 of feeder device 9); unloading the spacers one by one from the hopper through a lower opening of the hopper (Column 1, line 61 to Column 2, line 2 and Fig.1, cutouts 2 are removed in succession the bottom of stack 6 at the bottom of feeding device 9).

Regarding Claim 3, Turra further discloses wherein said transferring step comprises the steps of withdrawing each stack of spacers from the withdrawal station (Column 3, lines 21-37, describes removal of stack 6 from the pallet), positioning Fig. 1, the area of loading device 18 between stations 40 and 41) and 20transporting each stack of spacers from the temporary storage area to a respective hopper (Fig. 1, the transfer of stack 6 between station 41 to station 8).

Regarding Claim 4, Turra further discloses wherein each stack of spacers is withdrawn from the withdrawal station and positioned in the temporary storage area by at least one first manipulator (32-Fig. 1) and is then transported from the temporary 25storage area to a respective hopper by at least one second manipulator (13-Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Turra (US Patent 5275527) as applied to claim 1 above, and further in view of Ackley (US Patent 2971768).

Regarding Claim 2, Turra in the parent claim discloses stacks of spacers stacked on a pallet.

Ackley teaches wherein each spacer comprises one or more through holes (Column 1, lines 59-61 and Fig. 1, collapsed containers must have a through hole in order to accommodate sections 32 and 26) and the pallet (Fig. 1, the dolly with frame components 10, 11 and12) comprises one or more vertical elements (Fig. 1, 26 and 32); the through holes of the spacers of each stack being vertically aligned (Fig. 1, collapsed containers are stacked on a dolly with 26 and 32 extended through the collapsed containers), so that 15each vertical element is inserted inside the aligned through holes of the spacers of the stack (Fig. 1, the stack of containers is aligned with 26 and 32).
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the pallet and cardboard cutouts, as taught by Turra, to have incorporated the dolly with a plurality of post extending from a flat surface of the dolly, wherein containers having a plurality of through holes to allow the post to pass through, as taught by Ackley, so to provide a flat support surface whereby collapsed re-usable containers or similar flat articles adapted to be loaded thereon may be stacked so that the containers cannot fall or be pushed off the support surface (Column 1, lines 39-42, Ackley).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Turra (US Patent 5275527) as applied to claim 4 above, and further in view of Neri (US Patent 5092730).

Regarding Claim 5, Turra further discloses wherein the first manipulator positions each stack of spacers in an inlet (40-Fig. 1) of the temporary storage area and the second manipulator withdraws each stack of spacers from an outlet (41-Fig. 1) of the temporary storage area.
However, Turra fails to explicitly disclose, there being provided to convey, by at least one 30conveyor, a plurality of stacks of spacers, arranged in row one after the other, from the inlet to the outlet of the temporary storage area.
Neri teaches a temporary storage (5-Fig. 1) are providing at least one 30conveyor (8-Fig. 2), a plurality of stacks of spacers (Fig. 2, a plurality of stacks 4), arranged in row one after the other (Fig. 2, stacks 4 are arranged in rows), from the inlet (Fig. 1, where stack 6 is loaded onto trolley 5) to the outlet (Fig. 1, where stack 6 is unloaded from trolley 5) of the temporary storage area.
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the loading device of the machine of Turra, to have incorporated the trolley, as taught by Neri, so to increase the number of stacks of cutouts contained within the loading device of a packaging machine, in order to increase productivity of a packaging machine by provide a continuous flow of stacks of cutouts to a feeding device of the packaging machine while an new pallet of stacks of cutouts is placed within the packaging machine.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Turra (US Patent 5275527).

Regarding Claim 7, Turra discloses a pallet loaded of stacks of 10spacers is in the withdrawal station where the stacks of spacers are unloaded (Fig. 1).
Turra fails to explicitly disclose wherein each pallet loaded of stacks of 10spacers is moved from a loading station to the withdrawal station where the stacks of spacers are unloaded, each unloaded pallet being then moved from the withdrawal station to an empty pallet recovery area.
However, one of ordinary skill would have recognized that a pallet loading with stacks of cutouts has to be load and moved for somewhere and is moved into a packaging machine and removed when from the packaging machine when stacks of cutouts are depleted and the empty pallet is removed to accommodate another loaded pallet. 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention that the displacement of loaded pallets into a packaging machine and sub sequentially removal of the empty pallet would have been a nature sequence of events in order to operate the packaging method.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is allowable over the prior art of record because the prior art, either singularly or in combination of, fails to disclose or teach a method of transfer, wherein a pair of vertical rods with supporting feet engage a stack of spacers where the rods engage the stack spaces by engaging the spaces in a recess formed in the spacers.  
The prior art of record discloses a planar gripper which engages a stack of cardboard spacers on the sides and bottom of the spacers but lacks the vertical rod elements which engage a recess formed in the spacer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        04/27/20211

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731